DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 3, 2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 10, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi et al. (US 2003/0045613) when taken with “Product Data Sheet, EPIKOTE Resin 1004”.
Regarding claim 2: Ohnishi et al. teaches a coating composition comprising 1000 parts of EPIKOTE 1004 epoxy resin, 300 parts of red iron oxide/Fe2O3 and 500 parts of curing agent/adipic acid dihydrazide (para. 108), which is 55.6 wt% epoxy polymer, 16.7 wt% Fe2O3 and 27.8 wt% curing agent in the composition. According to the product data sheet for EPIKOTE 1004, the glass transition temperature is 49 °C. Fe2O3 is an Fe(III) 2S to produce a metal sulfide having a solubility product of less than 1 x 10-10.  The ability of the composition to reduce H2S permeation to less than 75 microns when applied to a steel pipe or vessel is a latent property of the composition that is achieved by the described composition (see instant published paragraph 39).  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  At the time of the invention a person having ordinary skill in the art would have found it obvious to try the embodiment of paragraph 108 of Ohnishi et al. and would have been motivated to do so to achieve a powder coating layer. 
Regarding claim 4: The product data sheet teaches that EPIKOTE 1004 that is used in Ohnishi et al. is the reaction product of epichlorohydrin and bisphenol A, which results in a glycidyl ether of bisphenol A.
Regarding claim 10: Ohnishi et al. teaches red iron oxide/Fe2O3 (para. 108). 
Regarding claim 15: Ohnishi et al. taches adipic acid dihydrazide (para. 108), which is an amine functional compound.
Regarding claim 18: Ohnishi et al. teaches additional epoxy resin can be included such as epoxy containing acrylic resins (para. 38).
Regarding claim 19: Ohnishi et al. teaches a filler (para. 35).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi et al. (US 2003/0045613) when taken with “Product Data Sheet, EPIKOTE Resin 1004” and in view of Eichberger et al. (AU 614321).
Regarding claim 16: Ohnishi et al. teaches the basic claimed composition as set forth above.  Not disclosed are the specifically claimed curing agents.  However, Eichberger et al. teaches 2-methylimidazole as an accelerator (page 5 formulation I), 

Response to Arguments
The amendments to the claims overcome the previous rejection. Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767